and therefore seeks the reversal of the district court's preliminary
                injunction order. A preliminary injunction may be granted when the
                moving party can show "(1) a likelihood of success on the merits; and (2) a
                reasonable probability that the non-moving party's conduct, if allowed to
                continue, will cause irreparable harm for which compensatory damage is
                an inadequate remedy." S.O.C., Inc. v. Mirage Casino-Hotel, 117 Nev. 403,
                408, 23 P.3d 243, 246 (2001). It is within the district court's sound
                discretion to grant or deny a preliminary injunction, and the district
                court's decision in this regard "will not be disturbed absent an abuse of
                discretion or unless it is based on an erroneous legal standard."   Univ. &
                Cmty. Coll. Sys. v. Nevadans for Sound Gov't, 120 Nev. 712, 721, 100 P.3d
179, 187 (2004). Having reviewed the documents before us, along with
                appellant's arguments, we are not persuaded that the district court's
                issuance of the preliminary injunction at issue here was an abuse of
                discretion. See id.
                            In addition to challenging the preliminary injunction,
                appellant also attempts to challenge certain contempt orders issued by the
                district court subsequent to the grant of the injunction at issue here.
                These arguments, however, are beyond the scope of our review in this
                appeal, which is limited to determining whether the district court abused
                its discretion in issuing the preliminary injunction.   See id. As a result,
                we cannot consider those arguments in resolving the matter before us, but
                appellant may challenge the contempt orders as part of an appeal from a
                district court final judgment resolving the underlying action.       Consol.




SUPREME COURT
       OF
    NEVADA
                                                     2
0) 1047A
                  Generator-Nevada, Inc. v. Cummins Engine Co., 114 Nev. 1304, 1312, 971
P.2d 1251, 1256 (1998). Accordingly, for the reasons set forth above, we
                              ORDER the judgment of the district court AFFIRMED.'




                                          Hardesty


                                  P4a       , J.             Cita                       J.
                  Douglas                                   Cherry



                  cc: Hon. Adriana Escobar, District Judge
                       Gloria C. Yasol
                       Law Offices of Michael F. Bohn, Ltd.
                       Eighth District Court Clerk




                        'We construe appellant's October 10, 2013, letter as a motion to
                  supplement the record, which we deny. We have received and considered
                  the district court record and exhibits, and cannot consider on appeal any
                  additional evidence that was not provided to the district court. Carson
                  Ready Mix, Inc. v. First Nat'l Bank of Nev., 97 Nev. 474, 476, 635 P.2d 276,
                  277 (1981) ("We cannot consider matters not properly appearing in the
                  record on appeal.").



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    me